IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


US BANK NATIONAL ASSOCIATION, AS             : No. 254 MAL 2016
TRUSTEE FOR GSR MORTGAGE LOAN                :
TRUST 2005-AR4,                              :
                                             : Petition for Allowance of Appeal from
                    Respondent               : the Order of the Superior Court
                                             :
                                             :
             v.                              :
                                             :
                                             :
G. LINTON SHEPPARD, JUDITH A.                :
SHEPPARD AND WENDY LYNNE                     :
SHEPPARD,                                    :
                                             :
                    Petitioners              :


                                        ORDER



PER CURIAM

      AND NOW, this 30th day of August, 2016, the Petition for Allowance of Appeal

and Application to Amend or Supplement PAA are DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.